108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CONNECTICUT INDEMNITY COMPANY, Plaintiff-Appellee,v.HARRIS TRANSPORT COMPANY, Defendant-Appellant,Mitchell Hogan;  Ralph C. Hogan, Defendants,Vanliner Insurance Company, Defendant-Appellant,Dorothy Ella (Dot) Thomas, Personal Representative Estate ofKenneth Thomas, Defendant-Appellee.
No. 95-4036.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 20, 1997.Filed March 14, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Harris Transport Company and Vanliner Insurance Company appeal the district court's1 grant of summary judgment to Connecticut Indemnity Company in this declaratory judgment action.  After de novo review, we believe the district court's decision was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United states District Judge for the Western District of Arkansas